Citation Nr: 1128460	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  09-10 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for heart disability, to include atrial/interatrial septal defect and cardiomegaly.

2.  Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for kidney disability, to include as due to Type II diabetes mellitus.

4.  Entitlement to service connection for hypertension, to include as due to Type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran reportedly had active duty service from September 1971 to March 1978

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in August 2007.  A statement of the case was issued in January 2009, and a substantive appeal was received in March 2009. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records document a septal defect, and a VA examiner appears to have indicated that this was from birth.  Current medical records appear to document heart disorders, including hypertension.  

Congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA General Counsel's opinion, however, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  Under the circumstances, the Board believes further medical development is necessary.  

Another issue before the Board is entitlement to service connection for Type II diabetes mellitus.  The Veteran maintains that his Type II diabetes mellitus is due to Agent Orange exposure while stationed in Guam.  In support of his claim, his representative submitted a printout (that was received in June 2011) of a webpage from the Department of Health and Human Services showing that dioxin was found in Anderson Air Force Base, Guam.   

The Veteran's military personnel files do not appear to be in the claims file, and the procedure to verify herbicide exposure in locations other than the Republic of Vietnam during the Vietnam era pursuant to M21-1MR IV.ii.2.C.10.o. do not appear to have been conducted.  In a statement received in August 2007, the Veteran's representative stated that the Veteran was stationed at Anderson Air Force Base from September 1972 to January 1973.

The Veteran is also claiming entitlement to service connection for kidney disability and hypertension, to include as due to Type II diabetes mellitus.  As the aforementioned issues are inextricably intertwined with the issue of service connection for Type II diabetes mellitus, the RO should reconsider these issues after development and reconsideration of the latter issue.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the National Personnel Records Center (NPRC) to obtain the Veteran's military personnel records and associate them with the Veteran's claims file.  The RO should review the records to determine the dates and location of any service in Guam.  

2.  The RO should then take appropriate action (in accordance with M21-1MR IV.ii.2.C.10.o., and any revisions or amendments thereto) to obtain pertinent information regarding use of herbicides at any location(s) in Guam during the period(s) that the Veteran was stationed as such location(s), with specific attention to Anderson Air Force Base.  All attempts to verify such exposure, and responses received, should be documented in the claims file.

3.  The Veteran should then be afforded a VA heart examination It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

     a)  Was the septal defect noted during service a congenital defect or a congenital disease?

     b)  If the septal defect is a congenital disease rather than a congenital defect, is it at least as likely as not (a 50% or higher degree of probability) that it increased in severity during service beyond the natural progression of the disease?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that any other currently diagnosed heart/cardiovascular disorder (including hypertension) was manifested during the Veteran's active duty service? 

		A rationale should be furnished.

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

